Case 2:20-cv-00797-RGK-JDE Document 40-11 Filed 03/19/20 Page 1of2 Page

626 309 7664

_ 12:06:30 06-14-2019
CIMA ~ULDAL 7 ew ew Ved m

Officer Report for Incident 19-024117 Page 3 of 4

 

Narrative
Officer M Tate #578

Investigative Narrative

*
On Friday 06-27-19 at approximately 0825 hours I was assigned to the front lobby
as the desk officer. A female who identified herself as _— . walked in
to make a rape report.

1 activated my department issued PUMA audio recorder and recorded my
conversation with «< She told me her American name ist °~ .

told me she met a man named "Charlie Suarez” on “we Chat“ on 04 01 19. “We
Chat" 4s a massaging and social media application. She agreed to go out on a
date with him On Monday 04-05-19 at 1800 hours they met for dinner at Ocean Bo
located at 3944 Peck Rd. Each of them drove thamselves to the restaurant and
after dinner they went their own ways.

She said ahe went home and had a sip of wine and at approximately 2027 hours
they texted each other again. She agreed to meet him at her residence to go and
have drinks. She said he told her he had Japanese whiskey and Spanish wine. She
willingly gave him her address and he mat her at her residence. She said she met
him outside and she left with him in his vehicle ta go sight seaing from a
hilitop in Montebello. There she willingly drank whiskey with him She said she
was not foreed to drink the alcohol and she did not observe anything out of the
normal as he poured her drinks. He also drank whiskey with her.

At approximately 2300 hours on that same night, he drove her back to her
residence and parked his vehicle on the atreet at Magnolia Bt. and Dee Ave.
While both were seated inside the vehicle they drank wine, She wanted water so
sha got out of the vehicle and walked inte her residence and retrieved a bottle
of watex while he remained inside the vehicle. She said she walked back aut of
her residence and continued to drink wine with Charlie while inside his vehicle.

said she must have passed out because she dogs not xemember what occurred
after that. She said she woke up the next day 04-02-19 at approximately 0800
hours and was in bed inside of an unknown motel room with Charlie lying down
next to hex, She said she was naked and her *yagina burned" and she felt
confused so she assumed she was raped. Charlie also woke up at the same time she
did. » tald me she then had consentual vaginal asexual intercourse with Charlis
aftex they woke up. She said she gave consent and willingly had sexual
intercourse with him because she wanted to do so She also told ma it was
"pointless" to say no ta him since she assumed she had already had sex with him
over night. } said Charlie then dropped ber off at home. Later on that day at
approximately 1011 houra they sent texts to each other.

+ and Charlie continued to text on “We Chat® and continued to have a
xelationship. She said they went out to dinner again on 05-03-19 and were
supposed to meet at a motel in Los Angelos aftexwards but she changed her mind
and did not meet with bim at the motel. Luo stated she stopped talking to
Charlie on "We Chat* on 05-30-19 and agreed they both ended their relationship
motually. :

geHl4aiis

ID #:852

 

 
Case 2:20-cv-00797-RGK-JDE Document 40-11 Filed 03/19/20 Page 2o0f2 Page ID #:853

626 309 7664
12:07:05 06-~14~201
/ ih Le al '* isu WD Naa er 3 9712

Officer Report for Incktent 19-024117 Page 4 of 4

 

y showed me soma texts on her cell phone between Charlie and her. I read a
text in which he told hex, “your pussy was SO tight” and she replied "you
haven't been with Asian”. She then text him, "I haven’ t been with someone for 4
years". He then told her, “maybe we can do anal next tima to give your pussy 4
break" and she replied “ok”. She then messaged him "I can't wait to kisa you."

I asked yp what made her think she was 4 victim o£ rape. She stated if waa not
typical of her to sleep with someone on her first date, 50 when she woke up in

the morning and was naked at a motel she thought that she was xaped, If she did
not remember what happened than she was unable to give consent, She also stated
no one threatened her or forced her to drink whiskey or wine or to see Charlie.
She never saw Charlie or anyone else put anything into her drinks ox into her

food.

few COld ma all she knows about Charlie is that he is a Hispanic male,
approximately 33 years old who works at G&G Amament in Sovth El Monte.

I ended my interview with . - and subsequently down Loaded the recording into
PUMA as evidence at the El Monte Police Department. I explained tot that a
miscellaneous report of the incident was taken.

END

 

OOD

 

 
